Citation Nr: 9906478	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-34 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the veteran moved to 
an area served by the RO in Philadelphia, Pennsylvania.

In January 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

At his personal hearing and in correspondence submitted in 
support of the claim, the veteran identified medical 
treatment which is not reflected in the evidence of record.  
Review of the claims file indicates that treatment records 
associated with the veteran's claimed medical treatment have 
not been requested.  Specifically, the Board notes that the 
veteran has identified treatment provided by the Washington 
County Hospital, Brooklane Physicians, Chambersburg Hospital, 
Cumberland Valley Mental Health and Fort Wayne Psychiatric 
Center.  The veteran claimed that he submitted these records 
to the VA Medical Center in Martinsburg.  The Board finds 
that all available medical treatment records should be 
obtained for an adequate determination regarding service 
connection.

In addition, the veteran stated that he is presently 
receiving Department of Health and Human Services, Social 
Security Administration (SSA) benefits.  The Board notes that 
medical evidence related to the SSA disability determination 
is not of record.  If available, this information should be 
associated with the claims file. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that there is 
a duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1998), depending on the particular facts in each case.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); as modified by Epps v. Brown, 
9 Vet. App. 341, 344 (1996), (wherein the Court found there 
was a duty to further assist in the development of the 
evidence only when the veteran has reported the existence of 
evidence which could serve to render a claim well grounded).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allowed to submit additional 
evidence pertinent to the issue on 
appeal.

2.  The RO should contact the VA Medical 
Center in Martinsburg requesting any 
treatment records pertaining to the 
veteran,. Including any records the 
veteran may have submitted to that 
facility.  If the records cited by the 
veteran are not obtained and after 
securing any necessary release(s), the RO 
should obtain all available private 
medical records associated with the 
veteran's treatment for a psychiatric 
disorder.  All pertinent evidence 
received should be associated with the 
claims file.

3.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for disability benefits, including any 
available medical records.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


